DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/726927 filed on April 05, 2021.

Response to Arguments
2.	The Applicant’s arguments have been considered but are not persuasive. 
	On Pg. 10 of remarks, in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Graham describes synchronizing and presenting data between a central networked database and a remote server. A computer system (e.g., a client device and/or the remote server) includes a web browser and a disconnected mode application for a first application, where the first application is executed for a user of the computer system via interaction with the central networked database. The disconnected mode application provides a document and/or information to the web browser. The web browser displays the document and/or information to a user. In response to the document and/or information, the user fills out a form in the web application and the disconnected mode application determines whether there is a network connection to the central networked database. If a network connection is present, the form is sent to the central networked database, and if no network connection is present, the form is stored in a memory associated with the computer system. See Graham, paragraph [0009]. The term "disconnected mode application" refers to an application that operates using data (e.g., instructions, documents, information, etc.) received from a central networked database 

Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is not the latest version the application launcher updates the installation.  The installation not being the latest version is seen as the first synchronization setting.



Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is the latest version the application launcher does not update the application, instead the installation is executed.  The installation being the latest version and not updated is seen as the second synchronization setting.

	On Pg. 12 of remark in regards to 35 U.S.C. 103, relating to claim 18 and 19, Applicant states “The cited portions of the above-cited references do not disclose the specific combination of claim 18. For example, as explained above, the cited portions of Rath, Chelarescu. and Graham fail to disclose a processor configured, in response to receiving an update to a file while an interface is unable to communicate with a second computing device, to: access a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, where the plurality of files include a first file having a first synchronization setting that enables the first file to be updated when the interface is unable to communicate with the second computing device and a second file having a second synchronization setting that prevents the second file from being updated when the interface is unable to communicate with the second computing device. Thus, the cited portions of Rath, Chelarescu, and Graham fail to disclose "in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable: accessing a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, ... wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device is unable to communicate with the second computing device and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device is unable to communicate with the second computing device," as in claim 18.”
	
Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is not the latest version the application launcher updates the installation.  The installation not being the latest version is seen as the first synchronization setting.

On Pg. 13 of remarks in regards to 35 U.S.C. 103, relating to claim 8, Applicant states “Claim 8 depends from claim 1. As explained above, the cited portions of Rath, Chelarescu, and Graham fail to disclose at least one element of claim 1. The cited portions of Luo fail to disclose the elements of claim 1 not disclosed by the cited portions of Rath, Chelarescu, and Graham. For example, the cited portions of Luo fail to disclose "a processor configured, in response to receiving an update to the file while the interface is unable to communicate with the second computing device, to: access a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, ... wherein the plurality of files include a first file having a first synchronization setting that enables the first file to be updated when the interface is unable to communicate with the second computing device and a second file having a second synchronization setting that prevents the second file from being updated when the interface is unable to communicate with the second computing device," as in claim 1. Luo describes systems for full duplex device-to-device cooperative communication. The system provides communication links to sensor devices and other devices to provide an internet of things framework. See Luo, Abstract and paragraph [0068]. The cited portions of Luo do not disclose that a plurality of files include a first file having a first synchronization setting that enables the first file to be updated when the interface is unable to communicate with the second computing device and a second file having a second synchronization setting that prevents the second file from being updated when the interface is unable to communicate with the second computing device. Therefore, the cited portions of Rath, Chelarescu, Graham, and Luo, individually or in combination, fail to disclose at least one element of claim 1, from which claim 8 depends. Hence, claim 8 is allowable at least by virtue of its dependence from claim 1.”

Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is the latest version the application launcher does not update the application, instead the installation is executed.  The installation being the latest version and not updated is seen as the second synchronization setting.

On Pg. 14 of remarks in regards to 35 U.S.C. 103, relating to claim 16, Applicant states “Claim 16 depends from claim 13. As explained above, the cited portions of Rath, Chelarescu, Graham, and Luo fail to disclose a processor configured, in response to receiving an update to a file while an interface is unable to communicate with a second computing device, to: access a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, where the plurality of files include a first file having a first synchronization setting that enables the first file to be updated when the interface is unable to communicate with the second computing device and a second file having a second synchronization setting that prevents the second file from being updated when the interface is unable to communicate with the second computing device. Thus, the cited portions of Rath, Chelarescu, Graham and Luo fail to disclose "in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable: accessing a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, ... wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device is unable to communicate with the second computing device and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device is unable to communicate with the second computing device," as in claim 13. Therefore, the cited portions of Rath, Chelarescu, Graham, and Luo, individually or in combination, fail to disclose at least one element of claim 13, from which claim 16 depends. Hence, claim 16 is allowable at least by virtue of its dependence from claim 13.”

Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is the latest version the application launcher does not update the application, instead the installation is executed.  The installation being the latest version and not updated is seen as the second synchronization setting.

On Pg. 14 of remarks in regards to 35 U.S.C. 103, relating to claim 16, Applicant states “Claim 17 depends from claim 13. As explained above, the cited portions of Rath, Chelarescu, and Graham fail to disclose at least one element of claim 13. The cited portions of Sekino fail to disclose the elements of claim 13 not disclosed by the cited portions of Rath, Chelarescu, and Graham. For example, the cited portions of Sekino fail to disclose "in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable: accessing a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, ... wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device is unable to communicate with the second computing device and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device is unable to communicate with the second computing device," as in claim 13. Sekino describes an information system that protects data within the system and restarts the system after power recovery when a power supply to the system is stopped. See Sekino, paragraph [0001]. The cited portions of Sekino do not disclose that a plurality of files include a first file having a first synchronization setting that enables the first file to be updated when the interface is unable to communicate with the second computing device and a second file having a second synchronization setting that prevents the second file from being updated when the interface is unable to communicate with the second computing device. Therefore, the cited portions of Rath, Chelarescu, Graham, and Sekino, individually or in combination, fail to disclose at least one element of claim 13, from which claim 17 depends. Hence, claim 17 is allowable at least by virtue of its dependence from claim 13.”

Examiner replies that Graham does teach this limitation. Par. 0050 Graham discloses the disconnect mode determining if there is an internet connection present. Par. 0048 Graham discloses the disconnected mode application 312 in the remote server 208 retrieves new documents 404 and document updates 408 from the central database 224.  Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when performing an update and the previous installation is the latest version the application launcher does not update the application, instead the installation is executed.  The installation being the latest version and not updated is seen as the second synchronization setting.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-7, 9-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’) and further in view of Chelarescu et al. U.S. Patent Application Publication No. 2018/0157833 (herein as ‘Chelarescu’) and further in view of Graham U.S. Patent Application Publication No. 2016/0117304 (herein as ‘Graham’).

As to claim 1 Rath teaches a computing device for a distributed data management system, the computing device comprising: an interface configured to communicate with a second computing device of the distributed data management system (Col. 3 Lines 53-60 Rath discloses an interface used by a client to access data from the data storage service. Col. 4 Lines 60-65 and Col. 5 Lines 1-5 Rath discloses the client is able to connect to the server to access different web services. The web service is seen as the distributed data management system.  The client devices are seen as the second device. The web server is seen as the distributed data management system);
a memory configured to store a first copy of a file that is synchronized with a second copy of the file stored at the second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored); 
and a processor configured, in response to receipt of an update to the file at the processor while the interface is unable to communicate with the second computing device, to (Rath, column 22, lines 32-38; RATH, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also RATH, column 23, lines 60-66, where the log stores information about changes to files and replicas);
access a synchronization setting for the file from versioning management data in the memory, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file, (Rath (this setting is just a choice of alternative replication options), according to integrity and consistency requirements (e.g. how often data should be replicated) given to him, without exercising any inventive skill. The system of Rath does disclose quorum-based replication for write operations (see e.g. Rath, column 36, line 4-column 37, line 7);
Rath does not teach but Chelarescu teaches wherein the synchronization settings indicate conditions for preventing updating of file (Par. 0069 Chelarescu discloses the processors being configured in response to receiving a conformation that the deletion or modification is accidental or malicious preventing synchronization of the affected file);
Rath and Chelarescu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing unintended user actions Chelarescu, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent replication of unintended user actions (Par. 0001 Chelarescu).
Rath in combination with Chelarescu does not teach but Graham teaches and wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the interface is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when the previous installation is not the latest version the application launcher updates the installation.  The installation not being the latest version is seen as the first synchronization setting);
and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the interface is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected to the local Host.  Graham discloses when the previous installation is the latest version the application launcher does not update the application, instead the installation is executed.  The installation being the latest version and not updated is seen as the second synchronization setting).
Rath and Graham are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing data of Graham, to simplified execution of programs. The suggestion/motivation to combine is that it would be obvious to try in order to aid users with no knowledge of servers or system administration (Par. 0012 Graham).
Rath teaches conditioned on a determination that the versioning management data indicates the first synchronization setting is associated with the file, write the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on a determination that the versioning management data indicates the second synchronization setting is associated with the file, refrain from performance of a write of the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 2 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
In addition Rath teaches wherein the versioning management data indicates a synchronization setting associated with a directory of files that includes the file (Col. 14 Lines 40-42 Rath disclose the replicas are associated with entries of the table).

As to claim 3 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 2.
In addition Rath teaches wherein the processor is further configured to, in response to receiving an update to a third file of the directory of files while the interface is unable to communicate with the second computing device:
conditioned on determining that the versioning management data indicates a first particular synchronization setting associated with the directory of files, write the update to a first particular copy of the third file  (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on determining that the versioning management data indicates a second particular synchronization setting associated with the directory of files, refrain from writing the update to the first particular copy of the third file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 4 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is further configured, in response to detecting that the interface is able to communicate with the second computing device subsequent to writing the update to the first copy of the file:
conditioned on determining that the versioning management data indicates a first reconciliation setting associated with the file, send an update message to the second computing device, wherein the update message indicates the update to the first copy of the file  (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers); 
and conditioned on determining that the versioning management data indicates a second reconciliation setting, send a request for updated data to the second computing device, the updated data indicating changes to the second copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers).

As to claim 5 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to write the update to the first copy of the file in response to determining that the first synchronization setting corresponds to a quorum mode and detecting that the interface is able to communicate with at least a threshold number of a plurality of computing devices, wherein the plurality of computing devices includes the second computing device and one or more additional computing devices (Col. 36 Lines 5-9 Rath discloses a quorum scheme used to determine when the synchronization is to occur. Rath also discloses the replication group need to exist in a predefined and customizable value for the number of data centers).

As to claim 6 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to write the update to the first copy of the file in response to determining that the first synchronization setting corresponds to a high availability mode (Col. 36 Lines 5-15 Rath discloses a synchronization occurs when there are at least K data centers, where K is a low number such as 0).

As to claim 7 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is configured to refrain from writing the update to the first copy of the file in response to determining that the second synchronization setting corresponds to a quorum mode and detecting that the interface is able to communicate with fewer than a threshold number of a plurality of computing devices, wherein the plurality of computing devices includes the second computing device and one or more additional computing devices (Col. 36 Lines 20-25 Rath discloses a synchronization occurs when there are at least K data centers, where K is a low number such as 2 and 3).


As to claim 9 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	In addition Rath teaches wherein the processor is further configured to, during a reconciliation phase, determine, at a first time, that the interface is able to communicate with a first set of computing devices that includes the second computing device, and wherein the memory is configured to store peer data indicating that the interface is able to communicate with the first set of computing devices at the first time (Col. 9 Lines 1-9 Rath discloses storing the client applications such as user data. Col. 29 Lines 50-53 Rath discloses the system ensures write quorum satisfies the write quorum for user data writes).

As to claim 10 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 9.
	In addition Rath teaches wherein the processor is configured to detect the reconciliation phase in response to detecting an initialization phase of the processor, detecting that communication is restored with the second computing device, or both (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).

As to claim 11 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 9.
In addition Rath teaches wherein the processor is further configured, during the reconciliation phase, to: 
store the first copy of the file in the memory as a first version of the file (Col. 29 Lines 27-32 Rath discloses performing an update of synchronizing replicas across data centers); 
receive additional peer data from each of the first set of computing devices (Col. 29 Lines 50-53 Rath discloses performing state gathering such as a read quorum to ensure the user data writes will be successful);
select the second computing device from the first set of computing devices based on the peer data, the additional peer data, and a reconciliation setting associated with the file (Col. 29 Lines 54-57 Rath discloses performing the synchronization);
send a request for a second version of the file to the second computing device;  receive data from the second computing device responsive to the request; and store the data in the memory as the second version of the file (Col. 39 Lines 10-20 Rath discloses a membership version that allows for the master to continue to try to increment the version of the data to be stored.).


As to claim 12 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 11.
	In addition Rath teaches wherein the processor is further configured, during the reconciliation phase, to provide particular data indicating a difference between the first version of the file and the second version of the file to one or more applications (Col. 25 Lines 53-59 Rath discloses the version number for the partition of the replicas).

	As to claim 13 Rath reaches a method of distributed data management, the method comprising: storing, at a first computing device, a first copy of a file that is synchronized with a second copy of the file stored at a second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored);  
in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable (Rath, column 22, lines 32-38; Rath, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also Rath, column 23, lines 60-66, where the log stores information about changes to files and replicas)
accessing a synchronization setting for the file from versioning management data the versioning management data including synchronization settings, for each particular file of a plurality of files that includes the file, (Rath (this setting is just a choice of alternative replication options), according to integrity and consistency requirements (e.g. how often data should be replicated) given to him, without exercising any inventive skill. The system of Rath does disclose quorum-based replication for write operations (see e.g. Rath, column 36, line 4-column 37, line 7);
Rath does not teach but Chelarescu teaches wherein the synchronization settings indicate conditions for preventing updating of file (Par. 0069 Chelarescu discloses the processors being configured in response to receiving a conformation that the deletion or modification is accidental or malicious preventing synchronization of the affected file);
Rath and Chelarescu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing unintended user actions Chelarescu, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent replication of unintended user actions (Par. 0001 Chelarescu);
Rath in combination with Chelarescu does not teach but Graham teaches and wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the interface is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected from the local Host.  Graham discloses when the previous installation is not the latest version the application launcher updates the installation.  The installation not being the latest version is seen as the first synchronization setting);
and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the interface is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected from the local Host.  Graham discloses when the previous installation is the latest version the application launcher the application is not updated but executed.  The installation being the latest version is seen as the second synchronization setting).
Rath and Graham are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing data of Graham, to simplified execution of programs. The suggestion/motivation to combine is that it would be obvious to try in order to aid users with no knowledge of servers or system administration (Par. 0012 Graham).
Rath teaches conditioned on determining that the versioning management data indicates the first synchronization setting is associated with the file, writing the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers);
and conditioned on determining that the versioning management data indicates the second synchronization setting is associated with the file, refraining from writing the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers. Col. 47 Lines 5-20 Rath discloses the two write quorums can be applied to the replica group to split the replica group into two identical replica groups. Rath discloses two different type of write quorums.  The second write quorum is seen as the second synchronization setting. Writing the replica to a new group is seen as refraining from writing the update to the first copy of the file).

As to claim 14 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 13.
In addition Rath teaches further comprising, in response to detecting a reconciliation phase: storing the first copy of the file as a first version of the file (Col. 29 Lines 27-32 Rath discloses performing an update of synchronizing replicas across data centers);
determining that communication is available with a first set of computing devices, the first set of computing devices including the second computing device; 
updating peer data to indicate the first set of computing devices; receiving additional peer data from each of the first set of computing devices (Col. 29 Lines 50-53 Rath discloses performing state gathering such as a read quorum to ensure the user data writes will be successful); 
selecting the second computing device from the first set of computing devices based on the peer data, the additional peer data, and a reconciliation setting associated with the file (Col. 29 Lines 54-57 Rath discloses performing the synchronization);
sending a request for a second version of the file to the second computing device; receiving data from the second computing device responsive to the request; and storing the data as the second version of the file (Col. 39 Lines 10-20 Rath discloses a membership version that allows for the master to continue to try to increment the version of the data to be stored).

As to claim 15 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 13.
In addition Rath teaches further comprising, in response to detecting a change in communication status of a particular computing device, updating the peer data to indicate the communication status.

As to claim 16 Rath in combination with Chelarescu teaches each and every limitation of claim 14.
In addition Rath teaches wherein the reconciliation phase is detected in response to detecting that communication with the second computing device is restored (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).



	As to claim 18 Rath teaches a non-transitory computer-readable medium of a first computing device comprising instructions executable by a processor to: store a first copy of a file that is synchronized with a second copy of the file stored at a second computing device (Rath, column 3, lines 15-26; column 4, lines 24-27; where "multiple storage nodes" are computing devices on which replicas, i.e. copies of files stored on the other devices are stored);  
and in response to receiving an update to the file at the first computing device while communication with the second computing device is unavailable (Rath, column 22, lines 32-38; RATH, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also RATH, column 23, lines 60-66, where the log stores information about changes to files and replicas);
accessing a synchronization setting for the file from versioning management data, the versioning management data including synchronization settings for each particular file of a plurality of files that includes the file (Rath (this setting is just a choice of alternative replication options), according to integrity and consistency requirements (e.g. how often data should be replicated) given to him, without exercising any inventive skill. The system of Rath does disclose quorum-based replication for write operations (see e.g. Rath, column 36, line 4-column 37, line 7);
Rath does not teach but Chelarescu teaches wherein the synchronization settings indicate conditions for preventing updating of files (Par. 0069 Chelarescu discloses the processors being configured in response to receiving a conformation that the deletion or modification is accidental or malicious preventing synchronization of the affected file);
Rath and Chelarescu are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing unintended user actions Chelarescu, to prevent automatically synchronizing incorrect data. The suggestion/motivation to combine is that it would be obvious to try in order to prevent replication of unintended user actions (Par. 0001 Chelarescu).
Rath in combination with Chelarescu does not teach but Graham teaches and wherein the plurality of files include a first file having a first synchronization setting in the versioning management data that enables the first file to be updated when the first computing device is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected from the local Host.  Graham discloses when the previous installation is not the latest version the application launcher updates the installation.  The installation not being the latest version is seen as the first synchronization setting);
and a second file having a second synchronization setting in the versioning management data that prevents the second file from being updated when the first computing device is unable to communicate with the second computing device (Fig. 11, Par. 0088 Graham discloses the remote server is disconnected from the local Host.  Graham discloses when the previous installation is the latest version the application launcher the application is not updated but executed.  The installation being the latest version is seen as the second synchronization setting).
Rath and Graham are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the prevention of synchronizing data of Graham, to simplified execution of programs. The suggestion/motivation to combine is that it would be obvious to try in order to aid users with no knowledge of servers or system administration (Par. 0012 Graham).
Rath teaches conditioned on a determination that the first copy of the versioning management data indicates the first synchronization setting is associated with the first directory, write the first update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers); 
and conditioned on a determination that the first copy of the versioning management data indicates the second synchronization setting is associated with the first directory, refrain from performance of a write of the first update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers. Col. 47 Lines 5-20 Rath discloses the two write quorums can be applied to the replica group to split the replica group into two identical replica groups. Rath discloses two different type of write quorums.  The second write quorum is seen as the second synchronization setting. Writing the replica to a new group is seen as refraining from writing the update to the first copy of the file); 
and the second computing device comprising: the second interface configured to communicate with the first interface of the first computing device, and second memory configured to store the second copy of the file, (Rath, column 22, lines 32-38; Rath, column 23, line 59-column 24, line 39, where the log is the versioning management data; see also Rath, column 23, lines 60-66, where the log stores information about changes to files and replicas);
the second copy of the file included in a second directory of a directory structure of the second computing device (Col. 14 Lines 20-24 Rath discloses updating the storage and partition to contain the newly created replicas).


As to claim 19 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 18.
In addition Rath teaches wherein the instructions are further executable by the processor to, in response to detection that the first computing device is able to communicate with the second computing device subsequent to a write of the update to the first copy of the file (Col. 4 Lines 36-42 Rath discloses the system rejoining the logs mechanism post-failover rejoins).
send an update message to the second computing device conditioned on a determination that the versioning management data indicates a first reconciliation setting associated with the file, wherein the update message indicates the update to the first copy of the file (Col. 36 Lines 15-20 Rath discloses a synchronization occurs when there are K data centers available to communicate).


6.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’) in combination with Chelarescu et al. U.S. Patent Application Publication No. 2018/0157833 (herein as ‘Chelarescu’), Graham U.S. Patent Application Publication No. 2016/0117304 (herein as ‘Graham’) and further in view of Luo et al. U.S. Patent Application Publication No. 2019/0081766 (herein as ‘Luo’).

As to claim 8 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 1.
	Rath in combination with Chelarescu does not teach but Luo teaches wherein the processor, the interface, and the memory are integrated into at least one of an aircraft, a vehicle, or an internet-of-things (IoT) device (Par. 0068 Luo discloses the system provides communications to transmit Internet of Things (IOT)).
Rath and Luo are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization of Luo, to processes communications between devices. The suggestion/motivation to combine is that it would be obvious to try in order to provide a method to process wireless communication (Par. 0001 Luo).

As to claim 16 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 13.
	Rath in combination with Chelarescu does not teach but Luo teaches wherein the first computing device corresponds to a first line replaceable unit of an aircraft, and wherein the second computing device corresponds to a second line replaceable unit of the aircraft (Par. 0068 Luo discloses the system provides communications to vehicles such as aircraft).
Rath and Luo are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the synchronization of Luo, to processes communications between devices. The suggestion/motivation to combine is that it would be obvious to try in order to provide a method to process wireless communication (Par. 0001 Luo).



7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. U.S. Patent No. 9,069,827 (herein as ‘Rath’) in combination with Chelarescu et al. U.S. Patent Application Publication No. 2018/0157833 (herein as ‘Chelarescu’) Graham U.S. Patent Application Publication No. 2016/0117304 (herein as ‘Graham’) and further in view of Sekino et al. U.S. Patent Application Publication No. 2013/0097458 (herein as ‘Sekino’).

As to claim 17 Rath in combination with Chelarescu and Graham teaches each and every limitation of claim 14.
Rath does not teach but Sekino teaches wherein the reconciliation phase is detected in response to detecting a power-up event (Par. 0077 Sekino discloses that during power recovery the system is restarting. Par. 0111 Sekino discloses when a blackout occurs the system can restart once power is restored).
Rath and Sekino are analogous art because they are in the same field of endeavor, synchronizing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data replication of Rath to include the power restoration of Sekino, to restart the storage device when power is restored. The suggestion/motivation to combine is that it would be obvious to try in order to provide data communicate once power is restored (Par. 0008 Sekino).



Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/ May 18, 2021Examiner, Art Unit 2159                   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159